internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-112595-01 date date legend x trust a b court c d1 d2 d3 d4 d5 dear this letter responds to your letter dated submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the represented facts are as follows x was incorporated on d1 and filed an s election on d2 effective d1 on d3 a a shareholder of x transferred c shares of x stock to trust trust was established as an inter_vivos qualified_terminable_interest_property qtip_trust under sec_2523 a believed that trust was an eligible s_corporation shareholder and a qualifying subchapter_s_trust qsst as provided under sec_1361 trust mandated the distribution of the net_income each year to b a’s spouse plr-112595-01 during her lifetime principal distributions could only be made to b and trust did not provide for distributions to any other party during b’s lifetime b attempted to file a qsst election with the service after the stock was transferred to the trust on d4 the attorney who drafted trust discovered that b the income_beneficiary of the trust was not eligible to make a qsst election under sec_1_1361-1 of the income_tax regulations because a the grantor of trust should have been treated as the owner of the income portion of the trust under sec_677 however a would not have been treated as the owner of the entire trust under sec_671 to accordingly trust was not a grantor_trust eligible to hold s_corporation stock under sec_1361 a took immediate steps to make trust an eligible s_corporation shareholder by petitioning court to reform trust to provide a the grantor with the power to substitute assets of equivalent value as provided under sec_675 in order to make trust a grantor_trust eligible to hold s_corporation stock under sec_1361 on d5 court granted the petition to modify trust retroactively to d3 x then filed this ruling_request asking both that trust be treated as an eligible s_corporation shareholder under sec_1361 from d3 through d5 and that x be treated as continuing to be an s_corporation during that same time period under sec_1362 x represents that a as an officer and shareholder of x relied on outside counsel to ensure that x’s s_corporation_election did not terminate x also represents that tax_avoidance was not a motive for any of these actions x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require for the period of termination law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not-- a have more than shareholders b have as a shareholder a person other than an estate_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust may be a shareholder if all of it is treated under subpart e of part i of subchapter_j of chapter of title_26 as owned by an individual who is a citizen or resident_of_the_united_states plr-112595-01 sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity sec_675 provides that power_of_administration means among other things a power to reacquire the trust corpus by substituting other_property of an equivalent value sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 -- a such trust shall be treated as a_trust described in sec_1362 and b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a qsst means a trust-- a the terms of which require that-- i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1_1361-1 of the income_tax regulations provides in part that if property is transferred to a qtip_trust under sec_2523 the income_beneficiary may not make a qsst election even if the trust meets the requirements set forth in sec_1_1361-1 because the grantor would be treated as the owner of the income portion of the trust under sec_677 in addition if property is transferred to a qtip_trust under sec_2523 the trust does not qualify as a permitted shareholder under sec_1361 and sec_1_1361-1 a qualified_subpart_e_trust unless under the terms of the qtip_trust the grantor is treated as the owner of the entire trust under sec_671 to sec_1362 provides that if an election under sec_1362 by any corporation- a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken- a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent plr-112595-01 with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that the termination of x’s subchapter_s_election as described above was inadvertent within the meaning of sec_1362 therefore x will be treated as continuing to be an s_corporation from d3 through d5 and thereafter unless x’s subchapter_s_election is otherwise terminated under sec_1362 in addition trust will be treated as an eligible s_corporation shareholder under sec_1361 and a will be treated as the owner of the entire trust from d3 through d5 and thereafter until the earlier of the termination of trust or the death of a accordingly a must include the trust’s pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to trust under sec_1368 if x or x’s shareholders fail to comply with the requirements of this paragraph this ruling shall be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied concerning whether x is an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
